Exhibit 10.4

Execution Copy
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of July      ,
2005 and is between A-MARK PRECIOUS METALS, INC., a New York corporation
(“Company”), and THOR C. GJERDRUM, an individual (“Mr. Gjerdrum”), and is made
with reference to the following facts.
     A. Mr. Gjerdrum is currently employed by Company as its Chief Financial
Officer and Chief Administrative Officer pursuant to that certain letter of
employment dated August 29, 2002 between Company and Mr. Gjerdrum (the “Existing
Agreement”).
     B. Company now wishes to continue to employ Mr. Gjerdrum, and Mr. Gjerdrum
wishes to continue to be so employed, on the terms and conditions set forth in
this Agreement. The Existing Agreement is hereby superceded and replaced in its
entirety.
     NOW, THEREFORE, Company and Mr. Gjerdrum hereby agree as follows:
     1. Employment; Term. Company hereby employs Mr. Gjerdrum, and Mr. Gjerdrum
hereby accepts employment with Company, in accordance with and subject to the
terms and conditions set forth in this Agreement. The initial term of this
Agreement (the “Initial Term”) commences on the date of this Agreement and,
unless earlier terminated in accordance with Section 6, will terminate on the
fifth anniversary of the date of this Agreement. Company and Mr. Gjerdrum may
extend the term of this Agreement for one or more additional one (1) year
periods by written agreement signed by them prior to the end of the Initial Term
or the then current extension thereof, as applicable (the Initial Term and any
extensions thereof, the “Term”).
     2. Duties. (a) During the Term, Mr. Gjerdrum shall serve as Chief Financial
Officer and Chief Administrative Officer of Company and shall report to the
Chief Executive Officer of Company. Mr. Gjerdrum will have such duties and
responsibilities as are customary for Mr. Gjerdrum’s positions and any other
duties or responsibilities he may be reasonably assigned by Company’s Chief
Executive Officer.
          (b) During the period Mr. Gjerdrum is employed by Company,
Mr. Gjerdrum shall be required to devote his full business time and best efforts
exclusively to the business and affairs of Company and will not directly or
indirectly engage in any other business or competitive activity which has not
been disclosed to and approved in writing by Company.
          (c) Except in the ordinary course of performing his duties hereunder,
in accordance with Company’s annual business plan and any other guidelines or
policies approved by Company’s Chief Executive Officer or Board of Directors,
Mr. Gjerdrum shall not have the authority to create or execute any contract or
obligation, either express or implied, on behalf of or in the name of Company or
any of its affiliates, which is intended to be binding upon Company or for which
Company would be liable without the prior written consent of the Company’s Chief
Executive Officer.
     3. Compensation. (a) Company shall pay Mr. Gjerdrum a salary of One Hundred
Sixty-Five Thousand Dollars ($165,000.00) per annum (the “Base Salary”). In
addition,

 



--------------------------------------------------------------------------------



 



Mr. Gjerdrum will receive a one-time signing payment in the amount of Twenty
Thousand Dollars ($20,000.00) (“Signing Payment”) upon execution of this
Agreement and a year-end performance bonus provided he is continuously employed
by Company through and until June 30th of each year (the “Vesting Date”) during
the Term (“Percentage Compensation”). Percentage Compensation is not pro-rated
and will be paid in respect of a particular year only if Mr. Gjerdrum is
employed by Company on the Vesting Date for such year. Percentage Compensation
will be calculated as described below. Payment of the Base Salary, Signing
Payment and Percentage Compensation will be in accordance with Company’s
standard payroll practices and subject to all legally required or customary
withholdings.
          (b) For each fiscal year of employment in which Company’s shareholder
equity is in excess of Ten Million Dollars ($10,000,000.00), Company shall pay
to Mr. Gjerdrum, within ninety (90) calendar days from the close of that fiscal
year, Percentage Compensation equal to three and three-fourths percent (3 3/4%)
of its Net Pre-Tax Annual Income (as defined below), but in no event less than
Thirty Thousand Dollars ($30,000.00). For this purpose the Company’s
“shareholder equity” shall only be reduced by losses from its business
operations as determined by the independent certified accountants regularly
retained by Company, in accordance with consistently and conservatively applied
generally accepted accounting principles. Nothing herein prevents the Company
from paying Mr. Gjerdrum additional bonus amounts.
               (c) Subject to the provisions of this Section 3(e), the “Net
Pre-Tax Annual Income” as used in this Agreement, shall mean the pre-tax
operating income, before bonuses are paid, as per the books and records for a
fiscal year, as determined by the independent certified accountants regularly
retained by Company, in accordance with consistently and conservatively applied
generally accepted accounting principles, adjusted for (i) any and all
compensation paid, or accrued and payable, to other employees and independent
contractors of Company, including, without limitation, any and all bonuses due
other employees, and (ii) any other amounts payable to Mr. Gjerdrum pursuant to
this Agreement. In determining the Net Pre-Tax Annual Income all interest on
loans accrued or paid by Company, whether to third parties, shareholders of
Company or to affiliated entities, shall be deducted from Company’s gross income
prior to arriving at the Net Pre-Tax Annual Income. No increase in historical
amortization of goodwill, if any, nor any direct cost incurred in connection
with the consummation of the transactions contemplated by the Stock Purchase
Agreement, dated as of the date hereof, by and among [Acquisition Company],
A-Mark Holding, Inc. and Steven C. Markoff shall be deducted from Company’s
gross income prior to arriving at the Net Pre-Tax Annual Income.
     4. Stock Appreciation Rights. Concurrently with execution and delivery of
this Agreement, Greg Manning Auctions, Inc. (“GMAI”), the indirect 80% parent of
Company, shall, pursuant to a Stock Appreciation Right Agreement between GMAI
and Mr. Gjerdrum in the form of Exhibit A attached hereto, grant to Mr. Gjerdrum
a stock appreciation right with respect to Twelve Thousand Five Hundred (12,500)
shares of common stock of GMAI.
     5. Benefits. (a) Upon submission by Mr. Gjerdrum of vouchers in accordance
with Company’s standard procedures, Company shall reasonably promptly reimburse
Mr. Gjerdrum

 



--------------------------------------------------------------------------------



 



for all reasonable and necessary travel, business entertainment and other
business expenses incurred by Mr. Gjerdrum in connection with the performance of
his duties under this Agreement.
          (b) Mr. Gjerdrum is entitled to participate in any and all medical
insurance, group health, disability insurance, employee bonus compensation
programs and other benefit plans that are made generally available by Company to
employees of Company. Company shall pay all premiums payable in connection with
medical insurance provided for Mr. Gjerdrum. Additionally, Mr. Gjerdrum is
entitled to receive four (4) weeks paid vacation a year and paid holidays made
available pursuant to Company’s policy to all employees of Company. Company, in
its sole discretion, may at any time amend or terminate any such benefit plans
or programs.
     6. Termination. Mr. Gjerdrum’s employment hereunder may be terminated prior
to the end of the Term under the following circumstances:
          (a) Mr. Gjerdrum’s employment hereunder will terminate upon
Mr. Gjerdrum’s death.
          (b) Except as otherwise required by law, Company may terminate
Mr. Gjerdrum’s employment hereunder at any time after Mr. Gjerdrum becomes
Totally Disabled. For purposes of this Agreement, Mr. Gjerdrum will be “Totally
Disabled” as of the earlier of (1) the date Mr. Gjerdrum becomes entitled to
receive disability benefits under Company’s long-term disability plan, or
(2) Mr. Gjerdrum’s inability to perform the duties and responsibilities
contemplated under this Agreement for a period of more than ninety
(90) consecutive days due to physical or mental incapacity or impairment.
          (c) Company may terminate Mr. Gjerdrum’s employment hereunder for
Cause at any time after providing written notice to Mr. Gjerdrum. For purposes
of this Agreement, “Cause” means any of the following:
               (1) Mr. Gjerdrum’s neglect or failure or refusal to perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical or mental illness);
               (2) any wrongful act by or omission of Mr. Gjerdrum that
materially injures the reputation, business, or business relationship of Company
or any of its affiliates, or that that in the good faith judgment of the
Company, constitutes fraud or intentional misconduct;
               (3) Mr. Gjerdrum’s conviction (including conviction on a nolo
contendere plea) of a felony or any crime involving, in the good faith judgment
of Company, fraud, dishonesty or moral turpitude;
               (4) the breach of an obligation set forth in Section 8, 9 or 10;
               (5) any other material breach of this Agreement; or
               (6) upon the sale of all or substantially all of the stock or
assets of Company or the shutdown of its operations.

 



--------------------------------------------------------------------------------



 



In the cases of “neglect or failure” to perform his duties under this Agreement
as set forth in 6(c)(1) above, or material breach as set forth in 6(c)(5) above,
a termination by Company with Cause shall be effective only if, within thirty
(30) days following delivery of a written notice by Company to Mr. Gjerdrum that
Company is terminating his employment with Cause (which notice shall set forth
the basis of the alleged neglect, failure or breach), Mr. Gjerdrum has failed to
cure the circumstances giving rise to such Cause.
     (d) Company may terminate Mr. Gjerdrum’s employment hereunder for any
reason, upon thirty (30) days’ prior written notice.
     (e) Mr. Gjerdrum may terminate his employment hereunder for “Good Reason”
if Company decreases or fails to pay Mr. Gjerdrum’s Base Salary or Percentage
Compensation as provided in Section 3 or the benefits described in Section 5
above, or if Company makes a material change in Mr. Gjerdrum’s job description
or duties. A termination by Mr. Gjerdrum shall be effective only if, within
thirty (30) days following delivery of a written notice by Mr. Gjerdrum to
Company that Mr. Gjerdrum is terminating his employment (which notice shall set
forth in reasonable detail the alleged decrease or failure by Company), Company
has failed to cure the circumstances giving rise to the termination.
     7. Compensation Following Termination Prior to the End of the Term. In the
event that Mr. Gjerdrum’s employment hereunder is terminated prior to the end of
the Term, Mr. Gjerdrum will be entitled only to the following compensation and
benefits upon such termination:
          (a) In the event that Mr. Gjerdrum’s employment hereunder is
terminated prior to the expiration of the Term by reason of Mr. Gjerdrum’s death
or if he becomes Totally Disabled pursuant to Sections 6(a) or 6(b),
respectively, Company shall pay the following amounts to Mr. Gjerdrum (or to
Mr. Gjerdrum’s estate, as the case may be):
               (1) any accrued but unpaid Base Salary (as determined pursuant to
Section 3) for services rendered to the date of termination;
               (2) any incurred but unreimbursed expenses required to be
reimbursed pursuant to Sections 5(a) or 5(b), payable within thirty (30) days
following Mr. Gjerdrum’s submission of vouchers in accordance with Company’s
standard business procedures; and
               (3) any vacation accrued and unused to the date of termination.
          (b) In the event that Mr. Gjerdrum’s employment hereunder is
terminated prior to the expiration of the Term by Company for Cause pursuant to
Section 6(c) (except pursuant to Section 6(c)(6), which is covered by Section
7(c) below), or by Mr. Gjerdrum without Good Reason, Company shall pay the
following amounts to Mr. Gjerdrum:
               (1) any accrued but unpaid Base Salary (as determined pursuant to
Section 3) for services rendered to the date of termination;

 



--------------------------------------------------------------------------------



 



               (2) any incurred but unreimbursed expenses required to be
reimbursed pursuant to Sections 5(a) or 5(b), payable within thirty (30) days
following Mr. Gjerdrum’s submission of vouchers in accordance with Company’s
standard business procedures; and
               (3) any vacation accrued and unused to the date of termination.
          (c) In the event that Mr. Gjerdrum’s employment hereunder is
terminated by Company without Cause pursuant to Section 6 (d), by Mr. Gjerdrum
with Good Reason pursuant to Section 6(e), or by Company pursuant to
Section 6(c)(6), Company shall pay the following amounts to Mr. Gjerdrum:
               (1) any accrued but unpaid Base Salary (as determined pursuant to
Section 3) for services rendered to the date of termination;
               (2) any incurred but unreimbursed expenses required to be
reimbursed pursuant to Sections 5(a) or 5(b), payable within thirty (30) days
following Mr. Gjerdrum’s submission of vouchers in accordance with Company’s
standard business procedures;
               (3) any vacation accrued and unused to the date of termination;
               (4) continued payments of Base Salary until the earlier of
(i) the expiration of the Term or (ii) the one year anniversary of the date of
termination of Mr. Gjerdrum’s employment, payable in installments in accordance
with Company’s standard payroll practices. Except as otherwise required by law,
the payment of any amounts pursuant to this Section 7(c)(5) shall be due and
payable only after the delivery by Mr. Gjerdrum to Company of a release in form
and substance reasonably satisfactory to Company of any and all claims
Mr. Gjerdrum may have against Company and its directors, officers, employees,
subsidiaries, affiliates, stockholders, successors, assigns, agents and
representatives as of the date of such release arising out of or related to
Mr. Gjerdrum’s employment by Company and the termination of such employment.
          (d) The benefits to which Mr. Gjerdrum may be entitled upon
termination pursuant to the plans, policies and arrangements referred to in
Section 5(b) will be determined and paid in accordance with the terms of those
plans, policies and arrangements.
          (e) Except as may be provided under this Agreement, under the terms of
any incentive compensation, employee benefit, or fringe benefit plan applicable
to Mr. Gjerdrum at the time of termination of Mr. Gjerdrum’s employment prior to
the end of the Term, Mr. Gjerdrum will not be entitled to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to any future period after his termination or resignation.
     8. Proprietary Information.
          (a) Mr. Gjerdrum acknowledges that during the course of his employment
with Company he will necessarily have access to and make use of proprietary
information and confidential records of Company and its affiliates. Mr. Gjerdrum
shall not during the Term or at any time thereafter directly or indirectly use
for his own purpose or for the benefit of any person or entity other than
Company or it affiliates, nor otherwise disclose any proprietary information

 



--------------------------------------------------------------------------------



 



to any person or entity, unless that disclosure has been authorized in writing
by Company or is otherwise required by law.
          (b) Mr. Gjerdrum understands that subject to Section 8(c), the term
“proprietary information” includes, but is not limited to, the following:
               (1) the name and address of any customer or vendor of Company or
any of its affiliates, including without limitation any information concerning
the transactions with such customers and vendors, buying and selling
requirements of such customers and vendors, or their criteria or habits, or
Company’s relations with any such customer or vendor, including credit policies,
all of which constitutes Company’s trade secrets;
               (2) any information concerning any product, technology, or
procedure employed by Company or its affiliates but not generally known to their
customers, vendors or competitors, or under development by or being tested by
Company or its affiliates, but not at the time offered generally to customers or
vendors;
               (3) any information relating to Company’s or its affiliates
computer software, computer systems, pricing or marketing methods, sales
margins, credit policies, cost of goods, cost of material, capital structure,
operating results, borrowing arrangements or business plans;
               (4) any information which is generally regarded as confidential
or proprietary in any line of business engaged in by Company or its affiliates;
               (5) any business plans, budgets, advertising or marketing plans
of Company or its affiliates;
               (6) any information contained in any of Company’s or its
affiliates written or oral policies and procedures or manuals;
               (7) any information belonging to customers, vendors or affiliates
of Company or any other person or entity which Company has agreed to hold in
confidence;
               (8) any inventions, innovations or improvements covered by this
Agreement;
               (9) salary, staffing, employment and contractor information of
Company or its affiliates; and
               (10) all materials relating to or embodying any of the foregoing,
whether in a handwritten, printed, graphic, video, audio, electronic or other
medium.
          (c) Mr. Gjerdrum acknowledges that information that is not novel or
copyrighted or patented may nonetheless be proprietary information.
          (d) The term “proprietary information” does not include information
generally available to and known by the public or information that is or becomes
available to Mr. Gjerdrum on a non-confidential basis from a source other than
Company or its affiliates or
          

 



--------------------------------------------------------------------------------



 



their respective directors, officers, employees, partners, principals or agents
(other than as a result of a breach of any obligation of confidentiality).
          (e) Mr. Gjerdrum acknowledges and agrees that the unauthorized sale or
use of Company’s proprietary information constitutes such unfair competition.
Mr. Gjerdrum covenants and agrees not to engage in any unfair competition with
Company either during the Term or any time thereafter.
          (f) Mr. Gjerdrum acknowledges and agrees that no employee of Company,
including himself, has any private space within Company’s premises.
     9. Surrender of Records. All proprietary information is and will remain the
sole and exclusive property of Company (or its affiliates, as the case may be)
during the Term and thereafter. Following termination of his employment
hereunder for any reason, Mr. Gjerdrum may not retain any proprietary
information, nor any copies thereof and shall promptly return to Company any
proprietary information and all copies thereof in his possession or control.
     10. Intellectual Property. All inventions, innovations (including, without
limitation, policies, procedures, products, improvements, software, ideas and
discoveries, whether patents, copyrights, trademarks, service mark, or
otherwise) conceived or made by Mr. Gjerdrum, either alone or jointly with
others, in the course of his employment by Company, and any derivatives of any
such inventions, innovations, or improvements, belong to Company. Mr. Gjerdrum
shall promptly disclose to Company in writing all such inventions, innovations
or improvements and perform all actions reasonably requested by Company to
establish and confirm ownership by Company, including, but not limited to,
cooperating with and assisting Company in obtaining patents, copyrights,
trademarks, or service marks for Company in the United States and in foreign
countries.
     11. Confidentiality. Mr. Gjerdrum shall keep confidential the terms of this
Agreement. This provision does not prohibit Mr. Gjerdrum from providing this
information to his attorneys or accountants for purposes of obtaining legal or
tax advice or as otherwise required by law. Company shall not disclose the terms
of this Agreement except as necessary in the ordinary course of its business or
as required by law.
     12. Enforcement. Mr. Gjerdrum acknowledges that, by virtue of his position,
his services and access to and use of confidential records and proprietary
information, any violation by him of any of the undertakings contained in
Sections 8 through 11 may cause Company immediate, substantial and irreparable
injury for which it has no adequate remedy at law. Accordingly, Mr. Gjerdrum
consents to Company and its affiliates seeking entry of an injunction or other
equitable relief from a court of competent jurisdiction restraining any
violation or threatened violation of any undertaking contained in Sections 8
through 11. Mr. Gjerdrum waives posting by Company of any bond otherwise
necessary to secure any such injunction or other equitable relief. Rights and
remedies provided for in this Section 12 are cumulative and shall be in addition
to rights and remedies otherwise available to the parties hereunder or under any
other agreement or applicable law.
     13. Notices. Every notice or other communication required or contemplated
by this Agreement must be in writing and sent by one of the following methods:
(1) personal delivery,

 



--------------------------------------------------------------------------------



 



in which case delivery is deemed to occur the day of delivery; (2) certified or
registered mail, postage prepaid, return receipt requested, in which case
delivery is deemed to occur the day it is officially recorded by the U.S. Postal
Service as delivered to the intended recipient; or (3) next-day delivery to a
U.S. address by recognized overnight delivery service such as Federal Express,
in which case delivery is deemed to occur one business day after being sent. In
each case, a notice or other communication sent to a party must be directed to
the address for that party set forth below, or to another address designated by
that party by written notice:
If to Company, to:
A-MARK PRECIOUS METALS, INC.
c/o Spectrum Numismatics International, Inc.
18022 Cowan, Suite 105
Irvine, California 92614
Attention: Gregory N. Roberts
With a copy to:
KRAMER LEVIN NAFTALIS & FRANKEL LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Scott S. Rosenblum, Esq.
and with a copy to:
FRYE & HSIEH, LLP
24955 Pacific Coast Highway
Suite A201
Malibu, CA 90265-4747
Attention: Douglas Frye, Esq.
If to MR. GJERDRUM, to:

         
 
  THOR GJERDRUM    
 
       
 
 
 
   
 
 
 
   
 
  With a copy to:

   
 
 
 
   
 
 
 
   
 
 
 
   
 
  Attention:    
 
 
 
   

 



--------------------------------------------------------------------------------



 



     14. Assignability; Binding Effect. This Agreement is a personal contract
calling for the provision of unique services by Mr. Gjerdrum, and Mr. Gjerdrum’s
rights and obligations hereunder may not be sold, transferred, assigned, pledged
or hypothecated. In the event of any attempted assignment or transfer of rights
or obligations hereunder by Mr. Gjerdrum contrary to the provisions of this
Agreement (other than any assignment or transfer rights as may be required by
law), Company will have no further liability for payments under this Agreement.
The rights and obligations of Company under this Agreement bind and run in favor
of the successors and assigns of Company. Company may assign this Agreement or
any or all of Company’s rights and obligations hereunder without the prior
consent of Mr. Gjerdrum.
     15. Complete Understanding. Except for the Stock Option Agreement attached
hereto, this Agreement constitutes the complete understanding between the
parties with respect to the employment of Mr. Gjerdrum by Company and supersedes
all prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter of this Agreement, including, without
limitation, the Existing Agreement.
     16. Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of Company and Mr. Gjerdrum. No waiver by
any party of any breach under this Agreement will be deemed to extend to any
prior or subsequent breach or affect in any way any rights arising by virtue of
any prior or subsequent such occurrence. Waiver by either party of any breach by
the other party will not operate as a waiver of any other breach, whether
similar to or different from the breach waived. No delay on the part of Company
or Mr. Gjerdrum in the exercise of any of their respective rights or remedies
will operate as a waiver of that right.
     17. Severability. If any provision of this Agreement or its application to
any person or circumstances is determined by any court of competent jurisdiction
to be unenforceable to any extent, that unenforceable provision will be deemed
eliminated to the extent necessary to permit the remaining provisions to be
enforced, and the remainder of this Agreement, or the application of the
unenforceable provision to other persons or circumstances, will not be affected
thereby. If any provision of this Agreement, or any part thereof, is held to be
unenforceable because of the scope or duration of or the area covered by that
provision, the court making that determination shall reduce the scope, duration
of or area covered by that provision or otherwise amend the provision to the
minimum extent necessary to make that provision enforceable to the fullest
extent permitted by law.
     18. Survivability. The provisions of this Agreement that by their terms
call for performance subsequent to termination of Mr. Gjerdrum’s employment
hereunder, or of this Agreement, will survive such termination.
     19. Governing Law. This Agreement is governed by the laws of the State of
California, without giving effect to principles of conflict of laws.
     20. Binding Arbitration. (a) Any controversy, dispute or claim arising out
of or relating to the interpretation, performance or breach of this Agreement or
Mr. Gjerdrum’s employment or termination of employment hereunder shall be
resolved by binding arbitration, at the request of either party, in Los Angeles
County, California, in accordance with the rules of the American Arbitration
Association then in effect. The arbitrators shall have the power to grant all

 



--------------------------------------------------------------------------------



 



legal and equitable remedies and award compensatory damages provided by
California law. The arbitrators shall issue a statement of findings of facts.
The arbitrators shall be deemed to have “exceeded his powers” for purposes of
California Code of Civil Procedure Sections 1286.2 or 1286.6 if they commit
errors of law or legal reasoning. The award of the arbitrators may be vacated or
corrected pursuant to California Code of Civil Procedure. If for any reason a
court of competent jurisdiction refuses to review the arbitration award for
errors of law or legal reasoning, at the request of either party, a three-person
private review panel shall hear such matters. Each of the parties shall select
one member of the private review panel, and these two panel members shall select
the third member of the panel. Any judgment upon any award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction. In the
event of any such arbitration, the prevailing party shall be entitled to
receive, in addition to any award or judgment, full costs, including reasonable
attorneys’ fees and costs incurred in connection with such proceeding or
arbitration.
          (b) Notwithstanding the foregoing, any action or proceeding
(1) seeking injunctive relief pursuant to Section 12 hereof, (2) arising in
connection with an arbitration proceeding brought under clause (i) above, or
(3) relating to any matter which is not legally arbitrable for any reason, shall
be instituted and prosecuted in the state courts of the State of California,
County of Los Angeles, or the federal district court in and for the Central
District of California located in Los Angeles, and each party waives the right
to change the venue.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed and delivered, or caused
to be executed and delivered by an authorized representative, this EMPLOYMENT
AGREEMENT on the date stated in the introductory clause.

            “Company”

A-MARK PRECIOUS METALS, INC.
A New York Corporation
      By:   /s/ Greg Robert         Name:   GREG ROBERT        Title:   CEO     
 
 
“Mr. Gjerdrum”  
 
   
 
/s/ Thor Gjerdrum
 
THOR GJERDRUM, individually  

[Signature Page — Gjerdrum Employment Agreement]

 